Citation Nr: 0602528	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fungus of the right 
foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active for training from April 1977 to 
October 1977 and from May 29, 1982 to June 12, 1982, and 
active duty from June 1988 to November 1990.  
This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision of the Waco, 
Texas, Department of Veteran's Affairs (VA) Regional Office 
(RO).

In March 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

Foot fungus of the right foot was manifest during active duty 
for training.


CONCLUSION OF LAW

Foot fungus of the right foot was incurred in service.  38 
U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection of fungus of the right foot.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from May 2003, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in October 2003 and SSOC issued 
in October 2005.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated May 2003  specifically informed the appellant to let 
the RO know if "[[p]lease send what we need to [the RO]."  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record contains service medical records and VA 
outpatient records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

In the present case, the veteran asserts that she began to 
experience problems with her feet while in service.  After 
carefully reviewing the evidence of record the Board finds 
that the evidence is in favor of a claim for service 
connection for foot fungus on the right foot.

An entrance examination of September 1976 noted the veteran's 
feet as normal.  She did not note any problems or complaints 
with the feet.  A separation physical of September 1977 also 
noted the veteran's feet as normal.  In the accompanying 
Report of Medical History, the veteran did not report any 
problems with her feet and noted her medical condition as 
good.  Periodic physical of June 1981 also noted the 
veteran's feet as normal.  In the accompanying Report of 
Medical History, the veteran did not report any problems with 
her feet and noted that she was in good health condition.

Service medical records from a period of active duty for 
training dated in June 1982 show the veteran was treated for 
pain on the right first toenail due to a fungal infection.  A 
diagnosis of onychomycosis of the right foot was entered.  As 
part of the medical history, the treating physician assistant 
noted that the veteran stated she did not have the problem in 
civilian life, but that the problem had started during her 
National Guard training.  

In a periodic physical of May 1988, it was noted that the 
veteran had mild hallux valgus in the feet.  Periodic 
examination of March 1994 did not note any problems with the 
veteran's feet.  In the accompanying Report of Medical 
History, the veteran noted her health to be excellent.  

In a statement of May 2003, the veteran alleges that she 
began to experience discoloration of the toenails and 
roughness due to the socks and the boots since 1976.  She 
further noted that in 1988 she sought medical attention for 
disfiguration of the toes and was told at the time that if it 
did not hurt, there was nothing that could be done.  Finally, 
she noted that she retired in 1999 and as of the date of the 
statement, her toenails had turned black, are sensitive to 
the touch and shoes have become painful.   

A November 2003 letter from a private physician, Dr. F.T., 
noted that the veteran had been treated for foot fungus that 
developed as a result of her military service.  

In an April 2004 letter, Dr. F.T. , noted that he had been 
treating the veteran for tinea-pedis and onychomycosis since 
May 2003.  He further noted that after reviewing her current 
medical records, he understood that the initial infection 
became apparent in the 1980's and that as a result of the 
ongoing infection, the veteran now had difficulty walking.  
He noted that the first and fifth toenail on each foot was 
sensitive and painful.

In a May 2004 letter, the veteran's mother stated that the 
veteran had not had any problems with her feet prior to 
joining the military. 

In March 2005, the Board remanded the case for a medical 
opinion regarding the nexus between the veteran's current had 
onychomycosis and the onychomycosis while in service.  After 
a review of the claims file which included the veteran's 
service medical records, the VA examiner issued the following 
opinion in September 2005:

The only record available regarding onychomycosis 
of toenails is the report of the consultation [on] 
03 June 1982, which states that the right great 
toenail was thickened, but with minimal deformity 
and that surgery was not indicated and normal care 
should be quite sufficient.  It should be pointed 
out that this veteran had a number of complete 
physical examinations subsequently, including June 
1986, May 10, 1988, and finally March 12, 1994.  
In none of these examinations was nay skin 
abnormality noted nor were any reports made as to 
fungus infection or abnormal toenails.  The 
veteran did state in her questionnaire of the 
physical examination which was performed March 12, 
1994, that, "I am in excellent health."  It 
would therefore, be the opinion of this examiner 
that it is more likely than not that this is a new 
condition and is not related to the report of June 
1982, some 11 years previously.  

In order for service connection to be established, the 
veteran must have a current disability related to a disease 
or injury in service.  Here, the veteran has alleged that her 
current foot fungus started while in service.  Service 
medical records show that the veteran was treated for 
onychomycosis while she was in service in 1982.  At the time 
the infection was on the great toe of the right foot.  In her 
claim and through statements, the veteran has asserted that 
she did not suffer from foot fungus prior to joining the 
military, that her foot fungus started while in service, 
continued after her separation from service and progressed to 
the point of her feet being disfigured and painful.  In 
addition, her mother has submitted a statement where she 
states that the veteran had no foot problems prior to joining 
the military.  Finally, the veteran's private physician 
stated that the veteran has had an ongoing foot fungus 
infection since service.  The veteran is competent to report 
that she has had persistent foot fungus since service and to 
report symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  The assertions are found to be credible.  The 
Board finds her lay assertions of continuity credible and 
competent; thus establishing continuity of symptomatology.

The Board acknowledges that the VA examiner issued a medical 
opinion in September 2005 where she opined that the veteran's 
current onychomycosis was not related to the diagnosis in 
service in 1982.  The examiner noted that there had been 
several complete physicals between 1982 and 1994 where the 
veteran's feet were found to be normal and where the veteran 
stated that she was in excellent health.  She concluded that 
the veteran's current onychomycosis was not related to the 
prior infection while in service which had occurred 11 years 
before.  However, the examiner did not explain how the in-
service onychomycosis was cured.  On the other hand are two 
letters from the veteran's private physician who not only 
reviewed the current medical records but had the opportunity 
to examine the veteran's current condition.  The veteran's 
private physician opined that the veteran was suffering from 
an ongoing infection since service which had led to her 
current condition characterized by painful walking and the 
need for extraction of the toenails for adequate treatment.  
The Board finds the private physician's statement to be more 
reliable as he had the opportunity to examine the veteran, 
her medical history and her medical records, and was able to 
asses the progress of the infection.  

Furthermore, the Board notes that the recorded veteran's 
infection in service in 1982 was on the great right toe which 
is one of the toes found by the private physician to be 
currently infected.  The Board cannot disassociate the 
veteran's current infection from the infection diagnosed on 
the same toe in service.  

Considering all of the evidence of record the Board finds 
that the evidence is at least in relative equipoise and the 
benefit of the doubt must be given to the veteran.  38 U.S.C. 
§ 5107(b); Gilbert, supra.  There is competent evidence of 
record which shows that the veteran had foot fungus while in 
service and has continued to have foot fungus since service.  
There is also conflicting medical opinions as to whether the 
veteran's current infection is related to service.  However, 
the VA opinion is unconvincing.  The Board gives the benefit 
of the doubt to the veteran and resolves the claim in her 
favor.  In essence, the Board finds that the veteran has a 
disability, foot fungus, which was incurred in service and 
has continued to persist since service.


ORDER


Entitlement to service connection for fungus of the right 
foot is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


